February 25, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE Principal Funds, Inc. Post Effective Amendment No. 76 to Registration Statement on Form N-1A File No. 33-59474 I am Assistant Counsel for the above-referenced Registrant, and have reviewed the attached post-effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Sincerely /s/ Jennifer A. Mills Jennifer A. Mills Assistant Counsel Attachments
